Citation Nr: 0810496	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
Graves' disease, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a "stomach 
condition", to include as secondary to service-connected 
PTSD.

3.  Entitlement to service connection for drug and alcohol 
abuse, claimed as secondary to service-connected PTSD.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to April 
1970.  He served in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Procedural history

In an October 1992 rating decision, service connection was 
granted for a scar as a residual of a removal of a cyst from 
the left upper eyelid; a noncompensable (zero percent) 
disability rating was assigned.  In a January 1996 rating 
decision, service connection was granted for PTSD; a 50 
percent disability rating was assigned.

In a June 2003 rating decision, the RO denied the veteran's 
claims for service connection for Graves' disease and a 
stomach condition, and for TDIU.  The veteran perfected an 
appeal of those denials.

In a May 2004 rating decision, the RO denied service 
connection for drug and alcohol abuse.  The veteran perfected 
an appeal of that denial.

In February 2006, the Board remanded these issues to the RO 
for further development.  In October 2007, a supplemental 
statement of the case (SSOC) was issued by the RO which 
continued the previous denials of the claims.  The case is 
once again before the Board.

In November 2007, the veteran requested a Travel Board 
hearing.  In February 2008, the veteran was scheduled for a 
videoconference hearing before a Veterans Law Judge to be 
held in March 2008.  The veteran failed without explanation 
to appear for that hearing.  He has not since requested 
another hearing.  Accordingly, the Board will proceed as if 
the hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).

Issue not on appeal

In its February 2006 decision, the Board denied the veteran's 
claim for an increased disability rating for PTSD.  That 
issue has therefore been resolved.  See 38 C.F.R. § 20.1100 
(2007).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era 

2.  The veteran has been diagnosed with Graves' disease.

3.  Competent medical evidence indicates that the veteran's 
Graves' disease is not causally related to the veteran's 
military service or any incident thereof, to include presumed 
herbicide exposure in service.

4.  The competent medical evidence of record does not support 
a conclusion that the veteran's Graves' disease is caused by 
or aggravated by his service-connected PTSD.

5.  The veteran has been diagnosed with status post right 
hemicolectomy due to perforated diverticular disease.

6.  Competent medical evidence indicates that the veteran's 
status post right hemicolectomy due to perforated 
diverticular disease is not causally related to the veteran's 
military service or any incident thereof, to include presumed 
herbicide exposure in Vietnam and symptoms in service that 
were diagnosed as viral enteritis.

7.  The competent medical evidence of record does not support 
a conclusion that the veteran's status post right 
hemicolectomy due to perforated diverticular disease is 
caused by or aggravated by his service-connected PTSD.

8.  The veteran has been diagnosed with a polysubstance abuse 
disorder involving primarily cocaine but also marijuana and 
alcohol.

9.  The competent medical evidence of record does not support 
a conclusion that the veteran's polysubstance abuse disorder 
is caused or aggravated by his service-connected PTSD.

10.  The veteran's service-connected disabilities are the 
following: PTSD, evaluated as 50 percent disabling; and scar 
as a residual of a removal of a cyst from the left upper 
eyelid, evaluated as zero percent disabling.  A combined 
disability rating of 50 percent is in effect.

11.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation, so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A thyroid disorder, diagnosed as Graves' disease, was not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.3.7, 3.309 (2007).

2.  A thyroid disorder, diagnosed as Graves' disease, is not 
proximately due to or the result of the veteran's service-
connected PTSD.  38 C.F.R. § 3.310 (2007).

3.  A "stomach condition", diagnosed as status post right 
hemicolectomy due to perforated diverticular disease, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A stomach condition, diagnosed as status post right 
hemicolectomy due to perforated diverticular disease, is not 
proximately due to or the result of the service-connected 
PTSD. 38 C.F.R. § 3.310 (2007).

5.  Polysubstance abuse is not proximately due to or the 
result of the service-connected PTSD.  38 C.F.R. § 3.310 
(2007).

6.  The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.341, 4.16, 4.19 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a thyroid 
disorder, a stomach condition, and drug and alcohol abuse, as 
well as TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In February 2006, the Board remanded the veteran's claims to 
the RO for the following: to provide proper notice under the 
Veterans Claims Assistance Act of 2000 (the VCAA) with regard 
to his secondary service connection claims; to obtain records 
from the Social Security Administration (SSA); and to obtain 
VA nexus opinions.  The issues on appeal were then to be 
readjudciated.

In March 2006, the RO provided VCAA notice [this will be 
discussed in greater detail immediately below].  In April 
2006, the RO received SSA records pertaining to the veteran.  
In May and June 2007, the veteran underwent VA examinations, 
and the VA examiners rendered medical nexus opinions.  The RO 
readjudicated the claims in a SSOC issued in October 2007.

Based on this history, the Board finds that the RO has 
complied with the directives of the February 2006 remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claims and 
TDIU in letters sent to him in July 2004, March 2006, April 
2006, and February 2008, which were specifically intended to 
address the requirements of the VCAA.  The July 2004 VCAA 
letter informed the veteran of the evidence necessary to 
establish direct service connection and TDIU.  The March 2006 
letter informed the veteran of the evidence necessary to 
establish secondary service connection.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for evidence to be provided by the veteran, in the July 
2004 and March 2006 letters the RO asked the veteran to 
identify medical evidence.  

Moreover, in the July 2004 and March 2006 VCAA letters, the 
veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claims.  [VA examinations were 
conducted in May and June 2007, and medical nexus opinions 
were rendered by the May and June 2007 VA examiners.]

In the July 2004 and March 2006 VCAA letters, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the July 2004 and March 2006 VCAA letters, the veteran 
specifically told to send any evidence in his possession that 
pertains to his claims.  This request was open ended.  The 
VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were adjudicated in June 2003 and May 2004, prior 
to the July 2004 and March 2006 VCAA letters, the first VCAA 
letters specifically addressing these claims.  However, 
following the issuance of the VCAA letters, the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claims were readjudicated in the 
SSOC issued in October 2007.  Therefore, the essential 
fairness of the adjudication was not affected.  See Sanders, 
supra.  The veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice 
which was given with regard to the four elements of 38 
U.S.C.A. § 5103 as to these claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the service connection claims, 
element (1), veteran status, and element (2), existence of a 
disability, are not at issue.  The service connection claims 
were denied based on element (3), relationship of such 
disabilities, to the veteran's service.  As explained above, 
he has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element regarding 
this claim.  Moreover, the RO specifically addressed elements 
(4) and (5) in the April 2006 and February 2008 letters.

As for the TDIU claim, elements (1), (2) and (3) are not at 
issue.  As explained above, the veteran has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to current level of disability, element (4), in the 
July 2004 VCAA letter.  Also, the RO specifically addressed 
elements (4) and (5) in the April 2006 and February 2008 
letters.

As for the timing of the notice of the fifth element in 
Dingess/Hartman, the Board again notes that the veteran was 
allowed the opportunity to present evidence and argument in 
response to the April 2006 and February 2008 VCAA letters.  
See, e.g., the October 2007 SSOC.  Therefore, the essential 
fairness of the adjudication was not affected.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice as to the fifth element in 
Dingess/Hartman.  See Sanders, supra.  The veteran has 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice as to the fifth element in 
Dingess/Hartman.

While the RO provided notice as to as to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) in March 2006 and February 
2008, in light of the subsequent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008), 
the issue is whether more detailed notice must be provided as 
to the TDIU claim.  

The Court in Vazquez-Flores held that a notice letter must 
inform the veteran: (1) that, to substantiate a claim, the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

The Board finds that Vazquez-Flores does not apply to a TDIU 
claim because the schedular ratings for the veteran's 
service-connected disabilities are not at issue.  
However, assuming that Vazquez-Flores does apply to a TDIU 
claim, the July 2004 VCAA letter informed the veteran that 
the evidence must show that he is unable to secure and follow 
a substantially gainful occupation solely due to his service-
connected disabilities.  Therefore, the July 2004 VCAA letter 
addressed the first prong of the holding in Vazquez-Flores.  

The veteran's service-connected disabilities are PTSD and a 
scar as a residual of a removal of a cyst from the left upper 
eyelid.  As to his PTSD, the Diagnostic Code in question 
pertains to specific psychiatric symptomatology, and with 
regard to his scar, the Diagnostic Code in question pertains 
to specific findings of disfigurement.  The notice letters 
did not provide at least general notice of those 
requirements.  However, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of what was necessary to substantiate his claim for 
TDIU based on his service-connected PTSD.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  In this case, the veteran was 
informed of the specific rating criteria for PTSD in a June 
2003 rating decision and a May 2004 statement of the case 
pursuant to his then-pending claim for an increased rating 
for PTSD.  

As to the specific rating criteria for his scar, the 
essential fairness of the adjudication was not affected by 
the lack of general notice of the requirements to show a 
compensable rating for the service-connected scar because the 
veteran is not claiming that he is unemployed based on his 
service-connected scar of the left upper eyelid.  See 
Sanders, supra.  The veteran has pointed to no prejudice or 
due process concerns arising out of the lack of general 
notice of the requirements to show a compensable rating for 
the service-connected scar.  The Board accordingly finds that 
there is no prejudice to the veteran as to the lack of 
general notice of the requirements to show a compensable 
rating for the service-connected scar.
 
As for the third prong of the holding in Vazquez-Flores, the 
April 2006 and February 2008 VCAA letters informed the 
veteran that the rating for his disability can be changed if 
there are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 
100 percent.  The RO stated that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The RO indicated that in rare 
cases, VA can assign a disability level other than the levels 
found in the schedule for a specific condition if his 
impairment is not adequately covered by the schedule.  The RO 
indicated that it would consider evidence of the following in 
determining the disability rating: nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment.  Accordingly, 
the April 2006 and February 2008 VCAA letters addressed the 
third prong of the holding in Vazquez-Flores.  

With regard to the fourth prong of the holding in Vazquez-
Flores, in the February 2008 VCAA letter the RO stated that 
examples of evidence that you should tell us about or give to 
us that may affect how we assign a disability evaluation 
include the following: information about on-going treatment 
records, including VA or other Federal treatment records, you 
have not previously told us about; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects your ability to work; and statements 
discussing your disability symptoms from people who have 
witnessed how they affect you.  Thus, the February 2008 VCAA 
letter addressed the fourth prong of the holding in Vazquez-
Flores.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records, VA and private treatment records, records from SSA, 
and reports of VA examinations in May and June 2007 with an 
addendum, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He failed to appear for the 
videoconference hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.






	(CONTINUED ON NEXT PAGE)

1.  Entitlement to service connection for a thyroid disorder, 
Graves' disease, to include as secondary to service-connected 
PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including endocrinopathies, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
See also Santiago v. Brown, 5 Vet. App. 288, 292 (1993) 
[Graves' disease is considered to be a "chronic disease" 
under the law and therefore service connection may be granted 
on a presumptive basis to a veteran who suffers from it]. 

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2007).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2007); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran's seeks service connection for Graves' disease, 
both as being directly due to his military service, including 
presumed exposure to herbicides in Vietnam, and as secondary 
to his service-connected PTSD.

"Graves' disease, also called hyperthyroidism, exophthalmic 
goiter, and toxic goiter, is described as 'excessive 
functional activity of the thyroid gland . . . , the 
resulting condition marked esp[ecially] by increased 
metabolic rate, enlargement of the thyroid gland, rapid heart 
rate, and high blood pressure.'  Webster's [Medical Desk 
Dictionary (1986)] at 274, 315."  Santiago v. Brown, 5 Vet. 
App. 288, 290 (1993)

With respect to Hickson and Wallin element (1), current 
disability, the competent medical evidence demonstrates that 
the veteran currently has Graves' disease.  Although the 
report of a June 1991 VA examination showed that the veteran 
had hypothyroidism and a November 2001 VA hospitalization 
record reveals a diagnosis of a past history of 
hypothyroidism, the reports of the June 1991, December 1995, 
and June 2007 VA examinations reflect that the veteran's 
thyroid disorder was initially hyperthyroidism, more 
specifically Graves' disease.  
The report of the June 2007 VA examination shows that the 
current diagnosis is still Graves' disease.  Moreover, the 
report of the June 2007 shows that the veteran started taking 
levothyroxine in 1989 following his radiation therapy in 1989 
for an overactive thyroid and that he still takes that 
medication.  Therefore, Hickson and Wallin element (1), 
current disability, is met.  

As is noted elsewhere in this decision, service connection is 
in effect for PTSD.  Accordingly, Wallin element (2) has been 
satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, service medical records 
do not show a diagnosis of a thyroid disorder.  On the 
December 1969 separation examination, the endocrine system 
was normal.  A thyroid disorder was first indicated in May 
1989.  Therefore, according to the evidence of record, the 
veteran's thyroid disorder began approximately 19 years after 
the veteran left military service in April 1970, and long 
after the end of the one year presumptive period in 38 C.F.R. 
§ 3.309(a).  

The veteran appears to contend that he had symptoms of 
Graves' disease in service, to include weight loss and 
"protruding eyes".   With respect to claimed weight loss, 
the veteran's service medical records show that he gained 20 
pounds between his August 1967 pre-induction examination and 
his December 1969 separation examination.  The service 
medical records indicate that in May 1969 he had 
conjunctivitis in the left eye following exposure to 
insecticide and that in November 1969 he had a cyst on the 
left upper eyelid.  However, service medical records do not 
reflect that his eyes were described as "protruding".  

To the extent that the veteran is attempting to diagnose 
himself as having had symptoms of Graves' disease in service, 
it is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability. 
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran are not competent medical evidence and do not serve 
to establish the existence of Graves' disease in service.

Hickson element (2) as to in-service disease is therefore not 
met.  

With respect to in-service incurrence of injury, because the 
veteran served in Vietnam, his exposure to Agent Orange is 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  Hickson 
element (2), in-service injury, is therefore been established 
based on a presumptive basis.

The critical question, accordingly, is whether Hickson and 
Wallin element (3), medical nexus, is satisfied.  The Board 
will first discuss the matter of presumptive service 
connection under 38 C.F.R. § 3.309(e) [herbicide exposure].  
The Board will then address the veteran's claim under Combee, 
supra, and as secondary to the service-connected PTSD.

The disorder for which service connection is sought must be 
specified at 38 C.F.R. § 3.309(e) in order to enjoy the 
presumption of service incurrence thereunder.  
The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  In this case, the disabilities specified at 
38 C.F.R. § 3.309(e) do not include the veteran's diagnosed 
Graves' disease.  The June 2007 VA examiner noted that 
thyroid disease is not among the list of presumed disorders 
due to Agent Orange.  Therefore, the nexus presumption found 
in 38 C.F.R. § 3.309(e) is not applicable as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his Graves' disease under the regular 
criteria for service connection without regard for the Agent 
Orange presumptions.  

There is of record a competent nexus opinion, which is 
contained in the report of the June 2007 VA examination and 
the September 2007 addendum to that examination report.  That 
medical evidence is not favorable to the veteran's claim.  
The June 2007 VA examiner opined that the veteran's thyroid 
condition is not due to Agent Orange exposure or to symptoms 
of malaise while he was in service. 

With respect to the secondary service connection claim, the 
veteran's contentions as to how PTSD could be connected to 
Graves' disease are obscure.  In any event,  
in the September 2007 addendum to the June 2007 VA 
examination, the VA examiner noted that Graves' disease is an 
autoimmune disease, and opined that it is not likely related 
to PTSD.

To the extent that the veteran himself is contending that his 
Graves' disease is related directly to his military service, 
to include in-service eye complaints or malaise or is 
secondary to the service-connected PTSD, it is now well 
established that laypersons, such as the veteran, without 
medical training are not competent to comment on medical 
matters such as etiology.  See Espiritu, supra.

The Board observes that the veteran has had ample opportunity 
to provide medical nexus evidence in his favor.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a 
claimant's responsibility to support a claim for VA 
benefits).

The Board further observes that in essence the veteran has 
contended that he has experienced various symptoms which he 
evidently attributes to Graves disease continually since 
service.  The Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) (there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent).  Such evidence is lacking in this 
case.  

As noted above, the medical records do not contain competent 
medical evidence demonstrating a relationship between the 
veteran's current thyroid disease and the alleged continuity 
of symptomatology.  In short, element (3) cannot be met by 
continuity of symptomatology.

In summary, in the absence of the third required Hickson and 
Wallin element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for Graves' disease on both 
a direct and a secondary basis.  The benefit sought on appeal 
is accordingly denied.

2.  Entitlement to service connection for a "stomach 
condition", to include as secondary to service-connected 
PTSD.

Relevant law and regulations

The law and regulations pertaining to direct and secondary 
service connection have been set out above and will not be 
repeated.



Analysis

With respect to Hickson and Wallin element (1), current 
disability, as an initial mater the Board reads the veteran's 
claim as encompassing any gastrointestinal disability.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant].  The 
competent medical evidence demonstrates that the veteran 
currently has status post right hemicolectomy due to 
perforated diverticular disease.  Hickson element (1), 
current disability, is met.  

As is noted elsewhere in this decision, service connection is 
in effect for PTSD.  Accordingly, Wallin element (2) has been 
satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, service medical records 
do not show a diagnosis of diverticular disease.  On the 
December 1969 separation examination, the abdomen and viscera 
were normal.  Diverticular disease was first identified in 
October 2001, over 31 years after the veteran left military 
service in April 1970.  However, the service medical records 
show that in August 1968 he had symptoms diagnosed as viral 
enteritis.  Hickson element (2) is arguably met as to in-
service disease.  

With respect to in-service incurrence of injury, the veteran 
is claiming that his in-service injury is exposure to 
herbicides.  Because the veteran served in Vietnam, his 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 
1116(f) (West 2002).  Hickson element (2), in-service injury, 
has therefore also been established on a presumptive basis.

The critical question, accordingly, is whether Hickson and 
Wallin element (3), medical nexus, is satisfied.  The Board 
will first discuss the matter of presumptive service 
connection under 38 C.F.R. § 3.309(e) [herbicide exposure].  
The Board will then address the veteran's claim under Combee, 
supra, and as secondary to the service-connected PTSD.

As noted above, the disorders granted presumptive service 
connection under 
38 C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  
The disabilities specified at 38 C.F.R. § 3.309(e) do not 
include the veteran's diagnosed perforated diverticular 
disease.  The VA examiner specifically noted that 
diverticulitis is not among the list of presumed disorders 
due to Agent Orange.  Therefore, the nexus presumption found 
in 38 C.F.R. § 3.309(e) is not applicable as to this claim.

With respect to Combee, the June 2007 VA examiner opined that 
the veteran's status post right hemicolectomy due to 
perforated diverticular disease is not likely due to military 
service and is not related to Agent Orange exposure.  In a 
September 2007 addendum to the June 2007 VA examination, the 
VA examiner noted that the right hemicolectomy was due to a 
perforated diverticulum caused by diverticulosis and that 
this condition was not likely related to or due to PTSD.  The 
VA examiner added that this condition was most likely due to 
the veteran's dietary habits.

To the extent that the veteran himself is contending that his 
diverticular disease is related directly to his service or 
secondary to the service-connected PTSD, the Board again 
notes that the veteran is not competent to comment on medical 
matters such as etiology.  See Espiritu, supra; see also 38 
C.F.R. § 3.159 (a)(1).

The veteran has had ample opportunity to provide medical 
nexus evidence in his favor.  He has not done so.  See 
38 U.S.C.A. § 5107(a).

In summary, in the absence of the third required Hickson and 
Wallin element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for status post right 
hemicolectomy due to perforated diverticular disease on both 
a direct and a secondary basis.  The benefit sought on appeal 
is accordingly denied.

3.  Entitlement to service connection for drug and alcohol 
abuse, claimed as secondary to service-connected PTSD.

Initial matter

The Board notes that a March 2003 VA treatment record and the 
report of the May 2007 VA examination reflect that the 
veteran reported abusing alcohol and illegal drugs during 
service.  Service connection cannot be granted based on such 
in-service use.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301 (2007).
The veteran in fact does not seek service connection on a 
direct basis.  Rather, he claims that his drug abuse is 
secondary to his service-connected PTSD.  Accordingly, the 
Board's discussion will be focused on that theory of 
entitlement.

Relevant law and regulations

The law and regulations pertaining to secondary service 
connection in general have been set out above and will not be 
repeated.

Secondary service connection - alcoholism and drug abuse

In general, the law and regulations provide that compensation 
shall not be paid if disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2007); see also VAOPGPREC 2-97 
(Jan. 16, 1997).

However, the United States Court of Appeals for the Federal 
Circuit  has held that there can be service connection for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal 
Circuit further stated that compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen, 237 F.3d at 1381.

Analysis

With respect to Wallin element (1), the report of the May 
2007 VA examination shows a diagnosis of a polysubstance 
abuse disorder involving primarily cocaine, and there is also 
ample evidence that the polysubstance abuse disorder also 
includes marijuana and alcohol abuse.  

As is noted elsewhere in this decision, service connection is 
in effect for PTSD.  Accordingly, Wallin element (2) has been 
satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is of record only one competent nexus opinion, which is 
contained in the report of a May 2007 VA examination.  That 
opinion is not favorable to the veteran's claim.  

The VA examiner opined, rather confusingly, "[i]t is as 
unlikely as not that the veteran's drug and alcohol abuse 
problem is secondary to his post-traumatic stress disorder."  
Although the VA examiner's opinion could have been far better 
articulated, the clear substance of the opinion is that the 
veteran's polysubstance abuse disorder is not caused by or 
aggravated by the service-connected PTSD.  Specifically, the 
examiner stated "[i]t should be noted that in reviewing the 
medical records there is no indication in any of the records 
that the veteran's drug and alcohol problems are secondary to 
his post-traumatic stress disorder."    

To the extent that the veteran himself is contending that his 
drug and alcohol abuse is secondary to the service-connected 
PTSD, the Board again notes that the veteran is not competent 
to comment on medical matters such as etiology.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).

In summary, in the absence of the third required Wallin 
element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for drug and alcohol abuse 
as secondary to PTSD.  The benefit sought on appeal is 
accordingly denied.



4.  Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2007).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2007).  

Rating boards shall submit to the Director of VA Compensation 
and Pension Service for extra-schedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (2007) 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  A GAF score of 1 to 10 
is assigned when the person is in persistent danger of 
severely hurting self or others (recurrent violence) or there 
is persistent inability to maintain minimal personal hygiene 
or serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to TDIU.  Essentially, he 
contends that his service-connected disabilities have 
rendered him unemployable.  For the reasons set out 
immediately below, the Board has determined that the veteran 
has not met the criteria for TDIU on either a schedular or an 
extraschedular basis.

Schedular basis

The veteran's service-connected disabilities are the 
following: PTSD, evaluated as 50 percent disabling; and scar 
as a residual of a removal of a cyst from the left upper 
eyelid, evaluated as zero percent disabling.  A combined 
disability rating of 50 percent is in effect.  Therefore, the 
veteran fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to having either one disability rated 60 
percent disabling or having more than one service-connected 
disabilities with a combined 70 percent disability rating.  
See 38 C.F.R. § 4.16(a) (2007).

Extraschedular basis

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record does not show that the 
veteran's service-connected disabilities are so exceptional 
or unusual that they alone are sufficient to cause the 
veteran to be unemployable.

The veteran is 60 years old.  He is currently unemployed.  
His career has been in manual labor, with his last job being 
a groundskeeper.  According to his TDIU claim, he last worked 
in 1988.  He completed three years of high school.  

The Board notes that there is no competent medical evidence 
that the veteran is in any way unemployable or limited in 
employability because of the service-connected scar on his 
left upper eyelid, and that the veteran has not asserted 
otherwise.  Thus, the Board's inquiry will be directed 
towards the impact that the service-connected PTSD has on his 
employability.  

It is undisputed that the veteran has been diagnosed has 
having PTSD, which has been service connected.  However, as 
was alluded to above, the veteran has a significant 
polysubstance abuse disorder.  The Board has denied service 
connection therefor.  

Compensation can only be granted for service-connected 
disabilities.  
See 38 U.S.C.A. § 101(13) (West 2002).  Thus, in considering 
the veteran's TDIU claim, it is incumbent upon the Board to 
identify, and disregard, any limitations on employability 
which are due to the non service-connected polysubstance 
abuse disorder.  However, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The reports of VA examinations and VA treatment records 
reflect that the veteran has significant psychiatric problems 
which appear to have led to being unemployable.  However, 
those reports indicate that the vast majority of his 
psychiatric symptomatology is attributable to his non 
service-connected polysubstance abuse disorder rather than to 
his service-connected PTSD.

A June 2004 VA treatment record shows that a current GAF 
score of 50 and a GAF score of 55 for the highest level of 
functioning in the past year were assigned for the following 
disorders: other and unspecified alcohol dependency; 
unspecified drinking behavior; cocaine dependency, continuous 
use; cocaine-induced mood disorder; and polysubstance 
dependency.  The VA treating therapist did not diagnose PTSD.  
Therefore, these GAF scores are solely based on the veteran's 
polysubstance abuse disorder and related disorders.  

Similarly, a July 2006 VA treatment record reflects that the 
veteran reported alcohol and cocaine use as recent as two 
days earlier.  The VA therapist assigned a GAF score of 55 
for the following disorders listed in this order: 
polysubstance dependence; cocaine dependence, continuous use; 
other and unspecified alcohol dependency, unspecified 
drinking behavior; other (or unknown) substance-induced mood 
disorder; and PTSD, chronic, severe.

The report of the May 2007 VA examination shows that the 
examiner assigned a GAF of 50 for the chronic PTSD and 
continuous polysubstance abuse disorder, primarily cocaine.  
The examiner stated "[w]hile the veteran is clearly not 
incompetent, he would be benefit from oversight and 
supervision of his funds due to his continuous drug use."  
[Emphasis added by the Board.]  This comment reflects that 
the veteran's primary psychiatric disorder is his 
polysubstance abuse disorder.  

The Board wishes to make it clear that the veteran's service-
connected PTSD undoubtedly interferes with his industrial 
capacity.  However, any such interference is reflected in the 
50 percent disability rating that is currently assigned.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

For his part, the veteran contends that he cannot work due to 
his PTSD.  In evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this 
case, the totality of the evidence, including VA treatment 
records and the report of the May 2007 VA examination, 
clearly demonstrates that the veteran is not precluded from 
working due to his service-connected PTSD.  Indeed, the 
record does not contain any medical opinion which indicates 
that the veteran is precluded from working due to PTSD.  
Thus, although the Board has taken the veteran's statements 
into consideration, it attaches relatively little weight of 
probative value to the veteran's own self-assessment.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Further, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, of frequent 
hospitalizations due to the service-connected PTSD, or of any 
other reason why TDIU should be considered on an 
extraschedular basis.  The veteran has pointed to no such 
medical evidence.  In fact, it appears that the veteran's 
psychiatric treatment is for his polysubstance abuse disorder 
and not his PTSD.
In short, the question before the Board is whether the 
veteran's service-connected disabilities make it impossible 
for the veteran to follow a substantially gainful occupation.  
Based on the evidence of record, the service-connected 
disabilities, although limiting to some extent, allow the 
veteran to perform tasks that would be required in 
employment.  The Board accordingly finds that employment is 
"realistically within the physical and mental capabilities" 
of the veteran.  
See Moore, 1 Vet. App. at 359.  Therefore, the Board 
concludes that the veteran's service-connected disabilities 
do not affect his ability to secure and follow a 
substantially gainful occupation.  

For the reasons stated, the Board has concluded that the 
veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  The veteran's claim of 
entitlement to TDIU is accordingly denied.


ORDER

Service connection for a thyroid disorder, Graves' disease, 
claimed on a direct basis and as secondary to PTSD, is 
denied.

Service connection for a "stomach condition", diagnosed as 
status post right hemicolectomy due to perforated 
diverticular disease, claimed on a direct basis and as 
secondary to PTSD, is denied.

Service connection for drug and alcohol abuse, claimed  as 
secondary to PTSD, is denied.

Entitlement to TDIU is denied.


___________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


